UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2012 StellarOne Corporation (Exact name of registrant as specified in its charter) Commission File Number:000-22283 Virginia (State or other jurisdiction of incorporation) 54-1829288 (IRS Employer Identification No.) 590 Peter Jefferson Parkway, Suite 250 Charlottesville, Virginia 22911 (Address of principal offices, including zip code) (434) 964-2211 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. StellarOne Corporation (NASDAQ: STEL) (StellarOne), announced today that its Board of Directors approved a share repurchase program authorizing 1,500,000 shares for repurchase at management’s discretion. Such shares represent approximately 6% of the total shares outstanding at September 30, 2012. The text of the press release is included as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1:Press release dated December 19, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. StellarOne Corporation Date: December 19, 2012 /s/ Jeffrey W. Farrar Jeffrey W. Farrar Executive Vice President and Chief Financial Officer Exhibit Index Press release dated December 19, 2012
